Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 ir@crmz.com FOR IMMEDIATE RELEASE CreditRiskMonitor Announces 2012 Operating Results VALLEY COTTAGE, NY—March 14, 2013—CreditRiskMonitor (OTCQX: CRMZ) reported that for the year ended December 31, 2012 revenues increased 9% to $11.06 million compared to fiscal 2011, while income from operations was $0.97 million versus $1.21 million in the prior year. Cash, cash equivalents and marketable securities at the end of 2012 decreased $0.14 million, after the payment of a cash dividend of $1.59 million in the fourth quarter of 2012, to $8.15 million from the 2011 year-end balance of $8.28 million. Jerry Flum, CEO, said, “Our profits are down despite growing sales as the Company continues to invest in an enhanced infrastructure and additional content, which is in addition to strengthening our sales and customer service staffs. These strategic investments adversely impact our short-term results, but we strongly believe they will enhance our long-term prospects. We continue to be debt-free and our strong balance sheet provides us with financial flexibility to manage our company to achieve our long-term goals.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per share of common stock: Basic $ $ Diluted $ $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance of $30,000 Other current assets Total current assets Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Deferred taxes on income Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued - - Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,946,462 and 7,920,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Overview CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial risk analysis and news, designed to save time for busy corporate credit and procurement/supply-chain professionals and competes with Dun & Bradstreet. The service offers comprehensive commercial credit reports covering over 40,000 public companies worldwide. Over 30% of the Fortune 1,000 already use CreditRiskMonitor’s timely news alerts and reports that feature detailed analyses of financial statements, ratio analysis and trend reports, peer analyses, as well as the Company’sproprietary FRISK® scores. Safe Harbor Statement Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports. We disclaim any intention or obligation to revise any forward-looking statements, whether as a result of new information, a future event, or otherwise.
